UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8026


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

THOMAS EDWARD UZENSKI,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
Senior District Judge. (4:02-cr-00026-H-1; 4:06-cv-00235-H)


Submitted:    January 14, 2010              Decided:   January 22, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Edward Uzenski, Appellant Pro Se.  Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Thomas    Edward    Uzenski       seeks   to     appeal    the   district

court’s     order       granting    the     Government’s         motion    to   dismiss

Uzenski’s       28   U.S.C.A.      § 2255    (West       Supp.    2009)    motion      for

failure to state a claim.                 We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                              This

appeal period is “mandatory and jurisdictional.”                            Browder v.

Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).

               The district court’s order was entered on the docket

on November 14, 2008.             The notice of appeal is deemed filed on

October 30, 2009.           See Houston v. Lack, 487 U.S. 266 (1988).

Because Uzenski failed to file a timely notice of appeal or to

obtain    an    extension     or    reopening       of    the    appeal    period,      we

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal    contentions       are    adequately      presented      in    the




                                            2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3